DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-9, 12, 14-15 and 17-19 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Raskar et al (9,405,008).
Regarding claims 1, 12 and 17 Raskar discloses
 	illuminating a scene with amplitude-modulated light of a plurality K of different frequencies (note col. 4 lines 61-66, multifrequency emits light at different frequencies);
    	Detecting, at a sensor, the amplitude-modulated light as reflected from the scene (note col. 4 lines 39-45, describes light back to sensor and reflects off the scene, also lines 34, specular reflector);
 	 determining, for each frequency k of the plurality K of different frequencies, describes light, a complex signal k comprising a real portion k and an imaginary portion k based on an output of the sensor to produce a plurality K of complex signals (note col. 11 lines 65- col. 12 lines 30, frequency component best K ranking and complex number cited); using a comparison function to compare the plurality K of complex signals to a corresponding plurality K of modeled signals k, each modeled signal k comprising a modeled real portion k and a modeled imaginary portion k (note col. 12 lines 5-30 relating frequency described); 
 	Determining the depth of the pixel based at least on the comparison function (note col 4 lines 21-25, estimates depth map of different frequencies and fig. 7 block 717); and outputting the depth of the pixel (note col.12 lines 35-37, output depth image).

Regarding claim 2 Raskar discloses,
 	Wherein determining the complex signal k includes dividing a signal value by an active brightness (note col. 4 lines 38-35, frequency includes multispectral camera emits light).

Regarding claims 6 and 18 Raskar discloses,
 	Wherein determining the depth of the pixel comprises determining a depth value at a determined minimum or a determined maximum of the comparison function (determines depth of the pixels (note col. 4 lines 21-25).

Regarding claims 7, 14 and 19 Raskar discloses,
 	Wherein using the comparison function to compare the complex signal k to the modeled signal k comprises referencing a lookup table comprising discrete values of the modeled signal (note col. 5 lines 15-25, unmixing component uses comparing algorithms)

Regarding claim 8 Raskar discloses,
 	wherein each modeled signal k comprises a plurality of discrete points with a linear or polynomial interpolation between each pair of discrete points (note col. 5 lines 43-44, addition linear in complex planes).
Regarding claims 9 and 15 Raskar discloses,
 	When a value of the complex signal k falls between two discrete values of the modeled signal k, choosing one of the discrete values based at least on the comparison function (note col. 5 lines 50-60, describes k complex function).

Allowable Subject Matter
Claims 3-5, 10-11, 13, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for dependent claim 3.  Prior art could not be found for the features  wherein using the comparison function to compare the plurality K of complex signals to the plurality K of modeled signals comprises: for each frequency k, squaring a real difference between the real portion k and the modeled real portion k; for each frequency k, squaring a complex difference between the imaginary portion k and the modeled imaginary portion k; adding the real difference and the complex difference to form a difference of the sums for each frequency k; and summing the difference of the sums for all frequencies k, wherein the depth of the pixel corresponds to a distance of a determined minimum of the comparison function.
These features in combination with other features could not be found in the prior art.  Claim 4 depend on claim 3.  Therefore are also objected.

Regarding claims 5 and 13, prior art could not be found for the features, wherein using the comparison function to compare the complex signal to the modeled signal comprises: for each frequency k, determining a real product of the real portion k and the modeled real portion k; for each frequency k, determining a complex product of the imaginary portion k and the modeled imaginary portion k; adding the real product and the complex product to form a sum of the products for each frequency k; and summing the sum of the products for all frequencies k, wherein the depth of the pixel corresponds to a distance of a determined maximum of the comparison function.  These features in combination with other features could not be found in the prior art.

Regarding claims 10, 16 and 20, prior art could not be found for the features at least one frequency k, identifying two points at which the complex signal k intersects the modeled signal k within a period of the modeled signal k; and generating any remaining intersection points for the frequency k within a range of ambiguity by adding the period of the modeled signal k to each of the two points.  These features in combination with other features could not be found in the prior art.

Regarding claim 11 prior art could not be found for the features a first frequency k, identifying one or more first points at which the complex signal k intersects the modeled signal k; and for a second frequency k, identifying one or more second points at which the complex signal k intersects the modeled signal k, wherein the one or more second points are within a threshold distance of the one or more first points.  These features in combination with other features could not be found in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
August 27, 2022
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664